DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 14, the claim limitation “…operating the infeed unit or simulating a model using the selecting of the inverters; detecting an efficiency measure as a result of operating the infeed unit or simulating the model…” should be “…operating the inverter-controlled infeed unit or simulating a model using the selecting of the inverters; detecting an efficiency measure as a result of operating the inverter-controlled infeed unit or simulating the model …” if “infeed unit” is referring back to previously defined “inverter-controlled infeed unit” in claim 1 according to antecedent basis requirement; otherwise the claim should clearly define the differences.
Regarding claim 17, the claim limitation “…an inverter temperature…” should be “…the inverter temperature…” according to antecedent basis requirement since “inverter temperature” has been previously defined in claim 16.
Regarding claim 23, the claim limitation “…depending on the change in power to be expected……the greater the proportion of predicted rapid changes in power…” should be “…depending on the change in the output power to be expected……the greater the proportion of predicted rapid changes in the output power…” according to antecedent basis requirement. 
Regarding claim 24, the claim limitation “….control the inverter arrangement and the inverter arrangement;……wherein one or more of the passive inverters are operated as block inverters…” should be “….control the inverter arrangement;…… wherein the one or more of the passive inverters are operated as block inverters…” due to overlapping of “the inverter arrangement” and according to antecedent basis requirement.
Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-13, 15, 16 and 18-22 are allowed.
4.	Claims 14, 17, 23 and 24 would be allowable if rewritten or amended to overcome the objection set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849